 1                                                             HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9      ORLANDO WRIGHT,                                        NO. C18-399 RSL
10                                   Plaintiff,                STIPULATED MOTION AND
                                                               ORDER DISMISSING
11               v.                                            INDIVIDUAL DEFENDANTS
                                                               AND EDITING CAPTION
12      DAN PACHOLKE, TINA BURGESS,
        DENISE HINRICHSEN, MAC PEVEY,
13      ELISABETH RASLER, WENDY
        STIGALL and the WASHINGTON
14      STATE DEPARTMENT OF
        CORRECTIONS,
15
                                     Defendants.
16

17          BY STIPULATION AND AGREEMENT, the Plaintiff and the Defendants, by and

18   through their respective counsel of record, in order to effect resolution of this matter, request the

19   Court grant the following relief:

20          1.        All of Plaintiff’s claims, and Plaintiff’s Complaint, as alleged against the

21   individual defendants shall be dismissed, in their entirety, with prejudice;

22          2.        The above-referenced dismissals shall have no effect on Plaintiff’s claims or

23   Plaintiff’s Complaint as alleged against the Washington State Department of Corrections; and

24          3.        The caption of the above-referenced matter shall be edited and reformed to reflect

25   the dismissal of the individual defendants such that the only defendant identified in any

26


       STIPULATED MOTION AND ORDER                       1              ERROR! AUTOTEXT ENTRY NOT DEFINED.
       DISMISSING INDIVIDUAL
       DEFENDANTS AND EDITING
       CAPTION C18-399 RSL)
 1   subsequent pleading, including any Judgment, shall be the Washington State Department of
 2   Corrections:
 3           ORLANDO WRIGHT,
 4                               Plaintiff,
 5                  v.
 6           WASHINGTON STATE DEPARTMENT
             OF CORRECTIONS
 7

 8                               Defendant.
 9

10

11          DATED THIS 28th day of June, 2019.
12    ROBERT W. FERGUSON                         MACDONALD HOAGUE & BAYLESS
      Attorney General
13

14     s/ Scott M. Barbara                        s/ Tiffany Cartwright
      SCOTT M. BARBARA, WSBA #20885              TIFFANY CARTWRIGHT, WSBA #43564
15    Assistant Attorney General                 DAVID WHEDBEE, WSBA #35977
      Attorney for Defendants                    JESSE WING, WSBA #27751
16    800 Fifth Ave, Ste 2000                    Attorneys for Plaintiff
      Seattle, WA 98104                          705 Second Ave, Ste 1500
17    Tel: 206-389-2033                          Seattle, WA 98104
      Email: scott.barbara@atg.wa.gov            Tel: 206-622-1604
18                                               Email: tiffanyc@mhb.com
                                                 Email: davidw@mhb.com
19                                               Email: jessew@mhb.com
20
                                                 MAZZONE LAW FIRM
21

22
                                                  s/ Braden Pence
23                                               BRADEN PENCE, WSBA#43495
                                                 Attorneys for Plaintiff
24                                               3002 Colby Ave, Ste 302
                                                 Everett, WA 98201-4081
25                                               Tel: 425-
                                                 Email: bradenp@mazzonelaw.com
26


       STIPULATED MOTION AND ORDER                2            ERROR! AUTOTEXT ENTRY NOT DEFINED.
       DISMISSING INDIVIDUAL
       DEFENDANTS AND EDITING
       CAPTION C18-399 RSL)
 1                                       ORDER
 2       IT IS SO ORDERED.
 3

 4       DATED THIS 10th day of July, 2019.
 5

 6
                                                  A
                                                  Robert S. Lasnik
 7
                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER              3             ERROR! AUTOTEXT ENTRY NOT DEFINED.
     DISMISSING INDIVIDUAL
     DEFENDANTS AND EDITING
     CAPTION C18-399 RSL)
